Citation Nr: 1430174	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 60 percent for coronary artery disease (CAD).

2.  Entitlement to additional dependency benefits for the Veteran's son.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1969 to July 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In December 2011, the Veteran testified before a Decision Review Officer (DRO) at a local RO hearing.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  The hearing transcripts are of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased or initial rating.  In this case, the Veteran has reported that he only worked part-time at a newspaper as a trainer and had restricted physical activity due to heart symptoms.  See December 2009 VA medical examination report.  The February 2013 VA examiner noted that the Veteran was unable to perform heavy labor.  See February 2013 VA medical examination report.  In consideration of the foregoing, the Board finds that a claim for a TDIU has been raised.  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Throughout the rating period, CAD was manifested by no episodes of acute congestive heart failure, with a history of having had two prior acute congestive heart failure episodes in 2009 (i.e., before the rating period); a workload ranging from 6 to 7.5 METs resulting in dyspnea, fatigue, and angina; LVEF ranging from 40 percent to 47 percent; and treatment with continuous medication.

2.  The Veteran's son was born in January 1983, turned 18 years old in January 2001, and turned 23 years old in January 2006. 

3.  The June 2007 rating decision granted service connection for posttraumatic stress disorder (PTSD) and a rating of 10 percent for headaches so that the combined rating of service-connected disabilities was at 40 percent (i.e., 30 percent or greater).  

4.  In August 2007, the Veteran received notice of the June 2007 rating decision, as well as the potential entitlement to additional dependency benefits.

5.  In December 2007, the RO provided notice of the evidence needed to support a claim for additional dependency benefits, including for a dependent child.  

6.  In October 2007 and January 2008, the Veteran provided information for a dependent spouse and did not claim any other dependents.  

7.  In November 2008, the Veteran submitted a VA claim for additional compensation benefits for a dependent son based on school attendance.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for CAD are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.104, Diagnostic Code (DC) 7005 (2013).

2.  The criteria for additional dependency benefits for the Veteran's son are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. § 3.4(b)(2), 3.23, 3.401(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for the CAD disability following the grant of service connection.  The Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding the additional dependency compensation appeal, the Court has held that the VCAA is inapplicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOGCPREC 5-2004.  In this case, there is no debate as to the relevant facts.  Rather, the issue turns on an application of the law to those facts.  For these reasons, VA's duties under VCAA do not apply to that issue. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding the nature and severity of CAD symptoms and the reason why he believed that he was entitled to additional compensation for his son for the period that he was in school.  There was no evidence shown to be missing or overlooked at the time of the hearing.  There is competent evidence of record addressing all CAD rating criteria.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO also provided VA medical examinations in December 2009 and February 2013.  The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of CAD as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, performed a thorough evaluation of the Veteran, and made specific findings relevant to the CAD disability rating criteria; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of CAD when providing the medical opinion.  There has been no allegation or indication of a material change in condition since the most recent VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  In view of the foregoing, the Board will proceed with review.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

A disability may undergo varying and distinct levels of severity throughout the entire time period the disability rating appeal has been pending.  "Staged ratings" are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Analysis of Initial Disability Rating for CAD

For the entire initial rating period (effective from January 11, 2010), CAD is rated at 60 percent under the criteria at 38 C.F.R. § 4.104, DC 7005 for arteriosclerotic heart disease (CAD).  Under DC 7005, a 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.  A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; or, when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that CAD was manifested by chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent at any time during the rating period so that the criteria for a 100 percent rating are met or approximated.  Rather, throughout the rating period, the evidence shows that CAD has been manifested by no episodes of acute congestive heart failure, with a history of having had two prior acute congestive heart failure episodes in 2009 (i.e., before the rating period); a workload ranging from 6 to 7.5 METs resulting in dyspnea (shortness of breath), fatigue, and angina (chest pain); LVEF ranging from 40 percent to 47 percent, and continuous treatment with medication.  See January 2009 private treatment record (noting hospitalization for an acute hypertensive urgency/emergency and chest pain with dyspnea in January 2009); September 2009 VA treatment record (noting hospitalization for hypertensive emergency with elevated blood pressure, heart failure, shortness of breath, pulmonary vascular congestion, papilledema, and possible renal failure); at DRO and Board hearings (testifying that he had last required emergency treatment for CAD symptoms approximately five years ago and only saw a doctor every three to four months); see also December 2009 and April 2013 VA medical examination reports (showing METs of 6 to 7.5 and LVEF of 47 percent); December 2009 VA treatment record (noting LVEF of 40 to 45 percent).  

Although the term "chronic congestive heart failure" is not specifically defined by the rating criteria for a 100 percent rating, the schedular criteria provide for a 60 percent rating when there is evidence of more than one episode of acute, congestive heart failure in the past year; therefore, the absence of any episodes of acute, congestive heart failure during the rating period, with only two prior episodes in 2009, weighs against finding that CAD is manifested by chronic congestive heart failure.  In consideration of the foregoing, the Board finds that the severity of symptoms and functional impairment associated with CAD is contemplated by the schedular criteria for a 60 percent rating (or a lesser included rating) under DC 7005; therefore, an initial rating in excess of 60 percent is not warranted for any time during the rating period.  38 C.F.R. § 4.104. 

Extraschedular Consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms and/or functional impairment that are not already encompassed by the 60 percent schedular rating under DC 7005 for CAD for the entire rating period on appeal.  For the entire rating period, CAD has been manifested by no episodes of acute congestive heart failure, with a history of having had two prior acute congestive heart failure episodes in 2009 (i.e., before the rating period); a workload ranging from 6 to 7.5 METs resulting in dyspnea (shortness of breath), fatigue, and angina (chest pain); LVEF ranging from 40 percent to 47 percent, and treatment with continuous medication.  The schedular criteria under DC 7005 for arteriosclerotic heart disease (CAD) consider the need for continuous medication; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; episodes of acute, congestive heart failure, including whether such episodes are chronic; the energy expended when performing tasks with varying levels of physical activity (i.e., METs level) resulting in dyspnea, fatigue, angina, dizziness, or syncope; and the severity of left ventricular dysfunction as measured by ejection fraction.  

In this case, the schedular criteria specifically provide for a 60 percent rating for CAD manifested by LVEF ranging from 40 to 47 percent.  Evidence showing no episodes of acute congestive heart failure, with two prior acute congestive heart failure episodes in 2009, at most, approximates the schedular criteria for a 60 percent rating.  The schedular criteria provide for a 30 percent rating (i.e., a lesser, included rating) when there is a workload ranging from 6 to 7.5 METs resulting in angina, dyspnea, and fatigue, and a 10 percent rating (i.e., a lesser, included rating) when CAD requires continuous medication; therefore, the symptoms and/or manifestations and functional impairments of CAD demonstrated in this case are fully contemplated in the schedular criteria for the current 60 percent schedular rating for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate CAD, and referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b) is not necessary.  

Additional Dependency Benefits Legal Criteria

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667. 

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates: 
(1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of the Veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise.  (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request;  (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; 
(4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Additional Dependency Benefits Analysis

The Veteran seeks additional dependency benefits for his son based on full-time school (i.e., college) attendance beginning in 2001.  As of the June 2007 rating decision, the Veteran's service-connected disabilities were rated at 30 percent or greater effective from February 5, 2003; therefore, the threshold criteria for basic entitlement to additional payment for dependents were then met.  38 U.S.C.A. 
§ 1115.

After review of all the lay and medical evidence of record, the Board finds that the undisputed evidence shows that the criteria for additional dependency benefits for the Veteran's son based on school attendance are not met.  As explained below, the evidence shows that the son turned 18 years of age in January 2001, he started college in August 2001, and he turned 23 years of age in January 2006.  The threshold eligibility requirements for additional dependency benefits arose in June 2007 (effective from February 5, 2003), and the additional dependency benefits claim for a dependent child based on school attendance was not received until November 2008, more than a year after receiving the August 2007 notice of the June 2007 rating decision and potential entitlement to additional dependency benefits.

The evidence shows that the Veteran's son was born in January 1983, turned 18 years old in January 2001, and turned 23 years old in January 2006.  In the June 2007 rating decision issued more than a year after the Veteran's son turned 23 years old (i.e., when he was 24 years old), service connection for posttraumatic stress disorder was granted with a 30 percent rating from February 5, 2003, and a higher rating of 10 percent (from 0 percent) was granted for headaches secondary to temporomandibular joint syndrome (TMJ) effective from February 5, 2003.  This decision established the threshold criteria for basic entitlement to additional payment for dependents because the service-connected disabilities were then rated at 30 percent or greater effective from February 5, 2003.  Prior to the issuance of the June 2007 rating decision, the threshold criteria were not met.  In the August 2007 letter notifying the Veteran of the June 2007 rating decision, the Veteran was generally advised of potential entitlement to additional benefits for dependents.  In October 2007, the Veteran claimed a dependent spouse and did not claim any other dependents.  

In a subsequent December 2007 notice letter, the RO explained what the evidence must show to support a claim for additional dependency benefits, including for a dependent child between the ages of 18 and 23 attending an approved school full-time.  In January 2008, the Veteran submitted a VA Form 21-686c (Declaration of Status of Dependents) for a dependent spouse.  He did not claim any other dependents and specifically wrote "N/A" on the portion of the report designated for dependent children.  

Nearly one year later, in November 2008, the Veteran asked to have his son added as a dependent based on his school attendance, including from 2003 to 2006.  In March 2009, the Veteran submitted a VA Form 21-674 (Request for Approval of School Attendance) for the son's school attendance at college full-time beginning in August 2001 with an estimated graduation date of June 2009, and a copy of the son's birth certificate.    

Thus, in summary, the evidence shows that the Veteran's son turned 18 years of age in January 2001, started college in August 2001, and turned 23 in January 2006.  By way of the June 2007 rating decision, the threshold criteria for basic entitlement to additional payment for dependents was established effective from February 5, 2003.  Within one year after receiving the August 2007 notice of the June 2007 rating decision and potential entitlement to additional dependency benefits, the Veteran claimed a dependent spouse and no other dependents.  The claim for additional compensation benefits for a dependent child (i.e., the Veteran's son) based on full-time school attendance was not received until November 2008, more than a year after the August 2007 notice was sent.  The Veteran's son was over the age of 23 years at the time that the claim was filed, and no rating decision subsequent to the June 2007 rating decision can be the basis of an effective date for the award of additional compensation benefits for dependents for the period at issue.  The Veteran does not contend, and the evidence does not show, that the son is a "helpless child" under VA regulatory criteria.  For these reasons, the appeal must be denied.  38 U.S.C.A. § 5107(b); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial disability rating in excess of 60 percent for CAD is denied.  

Additional dependency benefits for the Veteran's son are denied.  


REMAND

As stated above, the issue of entitlement to a TDIU has been raised by the Veteran, and it is considered part of the initial rating appeal; therefore, a remand is warranted.  Accordingly, a TDIU is REMANDED for the following actions:
 
1.  Provide the Veteran with proper notice explaining how to substantiate a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

2.  Thereafter, the remanded issue of TDIU should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


